Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 - 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schermutzki (US Patent 4,743,187).
With regards to claim 1, Schermutzki discloses a method for manufacturing a composite structural laminate (Abstract) comprising:
Distributing a first quantity of fiber (Figure 4 item 55) on a first layer of a fabric material (Figure 4 item 4)
Distributing a second quantity of a polymer mixture (Figure 4 item 11b) on the first layer of the fabric material (Figure 4 item 4). Schermutzki states that powder mixture is heated to make it adhere (Abstract, column 4 lines 1 – 10) which would indicate that the powder mixture comprises a binder element
Disposing a second layer of the fabric material (Figure 4 item 4b) on top of the first layer of the fabric material (Figure 4 item 4) to form a laminate base
Passing the laminate base through a plurality of rollers to produce a composite laminate (Figure 1 items 9 and 32 – 36)
With regards to claim 6, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that the plurality of rollers are a first roller pair (Figure 1 items 34 and 36), a second roller pair (Figure 1 items 9 and 33) and a third roller pair (Figure 1 items 32 and 35).
With regards to claim 7, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that the laminate base passes over a first heating element prior to passing through the plurality of rollers (Figure 4 item 13).
With regards to claim 8, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that a second heating element is disposed between the first roller pair and second roller pair (Figure 4 item 12).
With regards to claim 9, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that a first cooling element is disposed between the second roller pair and the third roller pair (Figure 1 item 5).
With regards to claim 16, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches repeatedly heating and compressing the laminate base to produce the composite laminate (column 5 lines 1 – 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 2 - 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187) in view of Zhang et al (US 2021/0001599).
With regards to claims 2 – 4, the teachings of Schermutzki are presented above. Schermutzki teaches that a thermoplastic resin powder is distributed over the laminate base (column 4 lines 40 – 42) that comprises binder elements  (Abstract, column 4 lines 1 – 10). Schermutzki fails to explicitly disclose the composition of the powder.
Zhang discloses a method of forming a chopped roving thermoplastic component sheet (Abstract), in the same field of endeavor as Schermutzki, where Zhang discloses distributing a powder that comprises polypropylene resin (paragraph 70) and a nanofiller such as graphene (paragraph 83) which would be considered to be graphene nanoplatelets.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have added a polymer mixture comprises polypropylene and graphene nanoplatelets, as suggested by Zhang, in Schermutzki’s method. The rationale being that, as stated by Zhang, the polypropylene is preferred because of its low cost, low density and low melting point (paragraph 46), while the graphene is added to affect the strength, toughness, heat resistance, flame retardancy, color, etc. of the composite sheet (paragraph 83).
With regards to claim 10, the teachings of Schermutzki and Zhang are presented above. While Schermutzki and Zhang do not disclose the tensile strength and stiffness of the composite laminate produce by the method, since Schermutzki as modified by Zhang discloses all the method steps and compositions needed to produce a composite sheet, one of ordinary skills in the art would adjust the parameters of the process in order to obtain a composite laminate with a tensile strength of at least 12,000 psi and a stiffness range of approximately 800,000 to 1,000,000 psi.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187) in view of Simmons et al (US Patent 5,565,049).
With regards to claim 11, the teachings of Schermutzki are presented above. Schermutzki fails to explicitly disclose that the method comprises, after distributing the first quantity of the fiber on the first layer of the fabric material, applying a water mist to the fiber distributed on the first layer of the fabric material.
Simmons discloses a method of making a glass fiber mat reinforcement material with thermoplastic adhesive powder (Abstract), in the same field of endeavor as Schermutzki, where Simmons discloses applying a water mist to the loose mat and transport belt, before a powdered adhesive is dispensed (Abstract, column 4 lines 54 – 67 and column 5 lines 1 – 7).
It would have been obvious to one of ordinary skills in the arts before the effective filing date of the claimed invention to, after distributing the first quantity of the fiber on the first layer of the fabric material, applying a water mist to the fiber distributed on the first layer of the fabric material, as suggested by Simmons, in Schermutzki’s method. The rationale being that, as stated by Simmons, the moisture further reduces static electricity and provides a substantial benefit in the subsequent plasticizing of the adhesive as more fully described hereinafter (column 5 lines 1 – 7).

Claim(s) 12 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187).
With regards to claim 12, the teachings of Schermutzki are presented above. While Schermutzki is silent to how the first quantity of the fiber is distributed, Figure 4 illustrates that the first quantity is cut and dropped on the fiber glass mat (column 5 lines 27 – 38) which would suggested that the fabric is distributed anisotropically.
With regards to claims 13 – 15, Schermutzki fails to explicitly disclose that the first quantity of the fiber is distributed on the first layer of the fabric material at a rate of approximately 6 grams of fiber per foot of the first layer, distributing the second quantity of the polymer mixture at a rate from 6 to 8 gram of polymer per foot of the first layer of the fabric material and producing the composite laminate at a rate of up to 25 feet per minute. Yet these distribution rates depend on the desired end product and would be obvious to one of ordinary skills in the art to adjust the operational parameters in order to obtain the desired distribution of fiber and powders and production rate.

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest that the polymer mixture has a relative composition of approximately at least 90% of polypropylene element, at least 1% of the graphene component and at least 1% of the binder element.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Schermutzki does not teach the binder element and that no evidence has been provided that a binder element is present. The Examiner disagrees. While the Examiner agrees that Schermutzki is silent with regards to the composition of the mixtures used the Examiner points out that the prior art explicitly states that when the resin is heated to the extent that it adheres the layers to the flights (Abstract). This is pointed out by the Applicant as well. Since the claim language only states that the mixture has a binder element but fails to explicitly state what the binder element is, since the prior art states that adhesion occurs when heating the resin it inherently indicates that a binding element must be present or else no adhesion would be possible. The Examiner would like to invite the Applicant to explicitly state what binder element is being used in the mixture in order to properly overcome the rejection on Schermutzki.
With regards to the rejection of claim 5, after further consideration of the Applicant’s arguments and the prior art, the Examiner has withdrawn the rejection and indicated allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746